United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-KSB x Annual Report Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Fiscal Year ended December 31, 2007 oTransition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of For the Transition Period From To Commission File Number 000-49863 Tennessee Valley Financial Holdings, Inc. (Exact name of small business issue as specified in charter) Tennessee 45-0471419 (State or other jurisdiction of incorporation or organization) (I.R S. Employer Identification No.) 401 South Illinois Avenue Oak Ridge, TN 37830 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 865-483-9444 Securities registered pursuant to Section 12(g) of the Act: Common Stock (par value $1.00 per share) The registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Check if there is no disclosure of delinquent filers in response to items 405 of Regulation S-Bcontained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox The registrant’s revenues for the most recent fiscal year were At March31,2008,the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $9,749,696. As of March 31,2008, registrant had1,510,431 shares of its $1.00 par value common stock outstanding. Documents
